The judgment appealed from herein was rendered June 12, 1919, and appeal not filed until December 24, 1919, 12 days after the expiration of the six-months statutory period within which to file an appeal in this court.
Where petition in error and case-made are not filed in this court within six months from the date of the order or judgment appealed from as required by Session Laws 1910-11, ch. 18, the appeal will be dismissed upon the proper motion of defendant in error. Davis v. Revella, 75 Okla. 8, 108 P. 958; Ham et al. v. Veasey, 79 Okla. 133, 191 P. 1094.
Where petition in error is not filed in this court until after the expiration of six months from date of order or judgment appealed from, this court has no jurisdiction *Page 259 
over the subject-matter, and the appeal will be dismissed. Wagnon v. Davison, 79 Okla. 209, 192 P. 565.
The appeal is dismissed.
KANE, JOHNSON, MILLER, and KENNAMER, JJ., concur.